 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DIEGO RIVERA VALENCIA,                             Case No.: 18-CV-1843 JLS (BGS)
     BOP #36322-298,
12
                                       Plaintiff,       ORDER DENYING PLAINTIFF
13                                                      DIEGO RIVERA VALENCIA’S
                         vs.                            MOTION FOR
14
                                                        RECONSIDERATION OF THE
     LUIS CASTRO; CASTRO CASTRO
15                                                      COURT’S DISMISSAL OF
     AND CASTRO TRUCK PARKING AND
                                                        PLAINTIFF’S COMPLAINT
16   TRUCKING PROPERTYS,
17                                  Defendants.         (ECF No. 11)
18
19         Presently before the Court is Plaintiff Diego Rivera Valencia’s Motion for
20   Reconsideration of the Court’s Dismissal of Plaintiff’s Complaint for Failure to State a
21   Claim and for Seeking Damages from Defendants who are Absolutely Immune pursuant
22   to 28 U.S.C. § 1915(e)(2)(B) (“Mot.,” ECF No. 11). Because Plaintiff’s Complaint was
23   dismissed with prejudice sua sponte at the screening stage pursuant to 28 U.S.C.
24   §§ 1915(e)(2)(B)(ii), (iii), it was never served on Defendants; consequently, Plaintiff’s
25   Motion is unopposed. Having considered Plaintiff’s arguments and the law, the Court
26   DENIES the Plaintiff’s Motion.
27   ///
28   ///

                                                    1
                                                                             18-CV-1843 JLS (BGS)
 1                                        BACKGROUND
 2         The Court’s November 13, 2018 Order (1) Granting Motion to Proceed In Forma
 3   Pauperis, and (2) Dismissing Civil Action for Failing to State a Claim and for Seeking
 4   Damages from Defendants Who Are Absolutely Immune Pursuant to 28 U.S.C.
 5   § 1915(e)(2)(B) (“Prior Order,” ECF No. 7) contains a thorough summary of this case’s
 6   factual and initial procedural background, see id. at 1–2, 5, which the Court incorporates
 7   by reference here.
 8         Although the Court granted Plaintiff leave to proceed in forma pauperis, it dismissed
 9   his civil action following sua sponte screening because (1) Plaintiff “fail[ed] to allege that
10   either Castro or his employer [falsely testified as a witness against Plaintiff] while acting
11   ‘under color of state law,’” id. at 6 (quoting Tsao v. Desert Palace, Inc., 698 F.3d 1128,
12   1138 (9th Cir. 2012)); (2) “to the extent Plaintiff claims Defendants ‘slandered’ him during
13   a federal pretrial proceeding . . . , he fails to allege the deprivation of any constitutional
14   right,” id. at 7 (citing Paul v. Davis, 424 U.S. 693, 699–701 (1976); Whatley v. Gray, No.
15   No. 17-CV-1591 DMS (NLS), 2018 WL 828200, at *2 (S.D. Cal. Feb. 8, 2018)); (3) “a
16   trial witness sued under section 1983 enjoys absolute immunity from any claim based on
17   his testimony,” id. at 7 (citing Rehberg v. Paulk, 566 U.S. 356, 363 (2012); Chavez v.
18   Robinson, 817 F.3d 1162, 1167–68 (9th Cir. 2016)); and (4) “to the extent Plaintiff seeks
19   damages from Defendants for ‘trying hard to send [him] to prison,’ . . . a section 1983 suit
20   is not the proper vehicle through which to mount what is essentially a collateral challenge
21   to the validity of his federal criminal conviction.” Id. at 7 (citing Heck v. Humphrey, 512
22   U.S. 477, 484–85 (1994)). The Court also concluded that amendment would be futile
23   because Plaintiff “waived his right to collaterally attack his conviction as a part of his plea
24   . . . and both his Motion to Reduce Sentence pursuant to 18 U.S.C. § 3582(a)(2), as well as
25   his recently filed Motion to Vacate of Dismiss that case pursuant to 28 U.S.C. § 2255[] . . .
26   have been denied.” Id. at 8–9. The Court therefore dismissed Plaintiff’s action without
27   leave to amend, see id. at 9, following which Plaintiff filed the instant Motion on
28   December 7, 2018. See generally ECF No. 11.

                                                    2
                                                                                 18-CV-1843 JLS (BGS)
 1                                     LEGAL STANDARD
 2         Federal Rule of Civil Procedure 59(e) permits a party to move a court to alter or
 3   amend its judgment. In the Southern District of California, a party may apply for
 4   reconsideration “[w]henever any motion or any application or petition for any order or
 5   other relief has been made to any judge and has been refused in whole or in part.” Civ.
 6   L.R. 7.1(i)(1). The moving party must provide an affidavit setting forth, inter alia, new or
 7   different facts and circumstances which previously did not exist. Id.
 8         “A district court may grant a Rule 59(e) motion if it ‘is presented with newly
 9   discovered evidence, committed clear error, or if there is an intervening change in the
10   controlling law.’” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (internal quotation
11   marks omitted) (quoting McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en
12   banc)) (emphasis in original). Reconsideration is an “extraordinary remedy, to be used
13   sparingly in the interests of finality and conservation of judicial resources.” Kona Enters.,
14   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Ultimately, whether to grant
15   or deny a motion for reconsideration is in the “sound discretion” of the district court.
16   Navajo Nation v. Norris, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters., 229
17   F.3d at 883). A party may not raise new arguments or present new evidence if it could
18   have reasonably raised them earlier. Kona Enters., 229 F.3d at 890 (citing 389 Orange St.
19   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)).
20                                           ANALYSIS
21         Plaintiff has not alleged any basis allowing for reconsideration under Rule 59(e).
22   The Court finds that Plaintiff’s Motion has not established newly discovered evidence,
23   clear error, or an intervening change in controlling law as a basis for reconsideration.
24         Plaintiff has not argued that there has been an intervening change in controlling law
25   nor has he established the existence of any newly discovered evidence. Although not
26   altogether clear, Plaintiff’s Motion relays facts and legal arguments similar to those
27   appearing in his Complaint. Plaintiff appears to contend that District Attorney John Weis
28   “placed Luis Castro as a witness to replace [Mr. Castro’s] words” and that Mr. Castro

                                                   3
                                                                                18-CV-1843 JLS (BGS)
 1   committed perjury and slandered Plaintiff through his testimony. See Mot. at 4, 8–10.
 2   Plaintiff does not allege any new evidence. While parts of his account in the Motion differ
 3   or elaborate on the facts originally alleged in his Complaint, all facts contained in the
 4   Motion appear to have been available to Plaintiff when the initial Complaint was filed and
 5   therefore could reasonably have been raised by Plaintiff in his Complaint. See, e.g., Marlyn
 6   Nutraceuticals, Inc. v. Mucos Pharma GmbH, 571 F.3d 873, 880–81 (9th Cir. 2009)
 7   (affirming district court’s denial of reconsideration where “new” evidence could have been
 8   presented to the district court previously); Pierce v. Skolnik, No. 3:10-CV-0239-ECR-VPC,
 9   2012 WL 28839 (D. Nev. Jan. 5, 2012) (denying reconsideration based on declarations
10   presenting evidence that was previously available). Plaintiff’s Motion has not established
11   a foundation for reconsideration based on newly discovered evidence or an intervening
12   change in controlling law.
13         Plaintiff also has not established that the Court committed clear error in dismissing
14   his Complaint. Plaintiff has failed to cite any authority that would establish that the Court
15   erred in dismissing Plaintiff’s Complaint on any of the four grounds provided. See
16   generally Mot. Plaintiff offers no arguments that Defendants were acting under color of
17   law, that Defendants engaged in misconduct other than “slandering” Plaintiff during trial,
18   that Defendants are not absolutely immune from liability for Plaintiff’s claims based on
19   their trial testimony, or that Plaintiff’s action did not constitute an improper collateral
20   challenge to the validity of his federal conviction. “A motion for reconsideration is not an
21   opportunity to renew arguments considered and rejected by the court, nor is it an
22   opportunity for a party to re-argue a motion because it is dissatisfied with the original
23   outcome.” See F.T.C. v. Neovi, Inc., No. 06-CV-1952-JLS JMA, 2009 WL 56130, at *2
24   (S.D. Cal. Jan. 7, 2009) (quoting Devinsky v. Kingsford, No. 05 Civ.2064(PAC), 2008 WL
25   2704338, at *2 (S.D.N.Y. 2008)), aff’d, 604 F.3d 1150 (9th Cir. 2010). Consequently,
26   Plaintiff has failed to establish that he is entitled to reconsideration of the Court’s Prior
27   Order.
28   ///

                                                   4
                                                                                18-CV-1843 JLS (BGS)
 1                                     CONCLUSION
 2         In light of the foregoing, the Court DENIES Plaintiff’s Motion and request for
 3   reconsideration (ECF No. 11).
 4         IT IS SO ORDERED.
 5
 6   Dated: May 30, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
                                                                        18-CV-1843 JLS (BGS)
